Citation Nr: 0905589	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for bilateral pes planus.

2.  Entitlement to an increased evaluation in excess of 40 
percent for low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The claim for an increased evaluation for low back strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The Veteran's service-connected bilateral pes planus has for 
the period of increased rating claim been productive of 
tenderness but no marked deformity, swelling, characteristic 
callosities, or accentuated pain on manipulation and use.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met for any period of 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159 has been revised in part recently.  These revisions 
are effective as of May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule, among other changes, 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in his or her possession that pertains to the claim.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at a minimum, adequate VCAA notice requires that: 
(1) VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In the present case, the Veteran was furnished with a notice 
letter in December 2005, prior to the appealed February 2006 
rating decision.  In that letter, the RO explained the 
relative duties of VA and the Veteran in developing the 
evidence to support the claim, as well as the types of 
evidence (medical, laboratory, and lay) that could be 
submitted to show that the disability had increased in 
severity.  The RO, however, did not provide this information 
in terms of the applicable diagnostic criteria.  As such, the 
Veteran received inadequate notice, and the Board must 
proceed with an analysis of whether this error prejudiced 
him.  See Sanders v. Nicholson, 487 F.3d at 889.

In this regard, in Vazquez-Flores the Court indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  Id. at 46-47.  In 
the present case, in fact, the Veteran was provided with the 
criteria of Diagnostic Code 5276, and a discussion of the 
evidence in terms of those criteria, in a June 2006 Statement 
of the Case.  In a September 2006 letter, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This case has since been 
readjudicated in a June 2007 Supplemental Statement of the 
Case, and the Veteran was provided an opportunity to respond 
within a reasonable time period following readjudication.  
For all of these reasons, the Board finds that any notice 
errors in light of Vazquez-Flores were not prejudicial, 
inasmuch as they did not affect the "essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d at 889.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Board finds that VA has fulfilled its duty to 
assist in obtaining identified and available evidence needed 
to substantiate a claim.  The Veteran's VA and private 
outpatient records have been obtained.  Additionally, he was 
afforded two VA examinations.

The Veteran has notified VA that he is not presently 
employed, and the Board is aware that VA's duty to assist 
includes obtaining Social Security Administration (SSA) 
records when the Veteran reports receiving SSA disability 
benefits.  38 C.F.R. § 3.159(c)(2).  In the present case, the 
RO received two inquiries from the SSA in February and 
November of 2006.  Both inquiries, however, list both the 
Veteran and his spouse, and it is not clear whether one or 
both of them are in receipt of SSA disability benefits.  
Moreover, in a September 2006 application, the Veteran 
indicated that he did not receive or expect to receive 
disability retirement benefits and that he had no income from 
the past twelve months.  The Board therefore does not find 
that the record establishes that the Veteran is in receipt of 
SSA disability benefits, and, accordingly, no further 
development is warranted in this regard.  Id.

Rating Pes Planus

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the Veteran's bilateral pes planus under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic 
Code 5276, a 10 percent evaluation is warranted for moderate 
acquired flatfoot, with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, and pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is assigned for severe acquired flatfoot in bilateral cases, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted in 
pronounced bilateral cases, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

The Board has considered the evidence of record and finds it 
to be fully consistent with the currently assigned 10 percent 
evaluation.  While the veteran has written and testified of 
bilateral foot pain, a fact to which he is competent to 
testify, such symptom of bilateral foot pain on use of the 
feet is specifically contemplated by the 10 percent 
evaluation under Diagnostic Code 5276.  On the question of 
whether the veteran has symptoms that meet the higher rating 
criteria, the VA examination reports from January and May of 
2006 are negative for evidence of marked deformity, swelling, 
or characteristic callosities.  The VA examiner from January 
2006 found "mild pes planus."  While the Veteran complained 
of pain of the feet, the January 2006 VA examiner noted that 
there was "no pain on examination of the feet in any area."  
While the May 2006 VA examination revealed some tenderness on 
palpation of the dorsal midfoot area, such evidence is 
consistent with pain on manipulation contemplated by a 10 
percent disability rating, and there is no suggestion of pain 
on manipulation and use accentuated or of any other painful 
motion or functional loss due to pain.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.

The Board further finds that there is no basis for a 
"staged" rating for any period of increased rating claim.  
Rather, the symptomatology shown upon examination during the 
pendency of the appeal has been essentially consistent and 
fully contemplated by the assigned 10 percent disability 
rating.

Finally, the evidence does not show that the bilateral pes 
planus has markedly interfered with employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disability has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for bilateral pes planus.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for bilateral pes planus is denied.




REMAND

Regarding the claim for increased evaluation in excess of 40 
percent for service-connected low back strain, the Board 
notes that the Veteran has undergone recent treatment for 
degenerative disc disease and a herniated disc of the lumbar 
spine.  VA examination reports from January and April of 2004 
indicate that it is less likely than not that the 
degenerative disc disease findings are related to the 
service-connected disability, and these opinions were noted 
in a February 2005 Board decision.

The Veteran's May 2006 VA examination report, however, again 
calls into question whether such a causal link exists.  The 
examiner noted neurological symptoms of the right lower 
extremity, including a decreased right ankle jerk and giving 
way on muscle strength testing.  Moreover, the examiner 
rendered a diagnosis of "[s]ervice connected low back strain 
with lumbar disk herniation and surgery on 2 occasions."  
This diagnosis is vague as to the question of a causal 
relationship between the service-connected low back strain 
and disc disease.  It is essential that this relationship be 
more fully addressed upon examination, particularly as 
38 C.F.R. § 4.71a, Diagnostic Code 5243, if found to be 
applicable in the present case, encompasses consideration of 
whether separate ratings are warranted for associated 
objective neurological abnormalities.

Accordingly, the issue of increased evaluation in excess of 
40 percent for low back strain is REMANDED for the following 
action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected low 
back strain.  The Veteran's claims file 
should be made available to the examiner, 
and the examiner is requested to review 
the relevant documents in the claims file 
in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and the 
examiner should comment on the extent of 
any current painful motion, functional 
loss due to pain, excess fatigability, 
additional disability during flare-ups, 
and weakness attributable to the service-
connected disability.  It is particularly 
important that the examiner provide an 
opinion as to whether it is at least as 
likely as not (that is, whether there is 
a 50 percent or higher probability) that 
the Veteran's current degenerative disc 
disease was caused or aggravated by the 
underlying service-connected low back 
strain.  If the examiner finds that such 
a relationship does not exist, the 
examiner should provide a thorough 
rationale for this opinion, with 
attention to the diagnosis from the May 
2006 VA examination.  If, however, a 
causal relationship is found, the 
examiner should note both: 
(1) the frequency and duration of any 
incapacitating episodes, and (2) the 
symptoms and severity of any associated 
objective neurological abnormalities 
(i.e., radiculopathy, sciatica).  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claim for an 
increased evaluation for low back strain 
should be readjudicated.  This 
readjudication should include 
consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 if the 
aforementioned VA examination report 
indicates a causal connection between the 
Veteran's lumbar disc findings and his 
service-connected disability.  
Consideration under 38 C.F.R. 
§ 3.321(b)(1) is also warranted.  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised to appear and participate in any scheduled 
VA examination(s), as failure to do so may result in denial 
of the claim.  See 38 C.F.R. § 3.655 (2008).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


